Case 2:18-cv-02942-KJM-AC Document 22 Filed 04/23/20 Page 1 of 18.

Michael L.Guith, P4e4o41g FILED

~ Name and Prisoner/Booking Number

7Sscloord aT, Daneuna Cacrectional Eercilitsy APR 23 2020

Ago AUTA BaAm CLERK, U.S. DISTRICT COURT

Mailing Address EASTERN DISTRICT OF
ey
a0 Dieoe.:CA. 924.79 - —emn— Clean

City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

 

 

 

 

)
AR SM trvd » )
(Full Name of Plaintiff) Plaintiff, )
) 4 8-cy-
) case No, _2:18-cv-2042 KJM AC (PC)
) (To be supplied by the Clerk)
()-perr—ptpep~ CSucteo ei  , )
(Full Name of Defendant) )
(2) E. Binpee. » )
) CIVIL RIGHTS COMPLAINT
(3) HU. MARTINEZ , ) BY A PRISONER
)
(4) & . Rose ) Original Complaint
Defendant(s). ) MB FirstAmended-Comeptaint
{_] check if there are additional Defendants and attach page 1-A listin them. ) @WSecond Amended Complaint

 

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
ME 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
L] 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
L] Other:

 

2. Institution/city where violation occurred: HD HL. SG Ms, AND? M CSP?

Revised 3/15/2016 1
Case 2:18-cv-02942-KJM-AC Document 22 Filed 04/23/20 Page 2 of 18

B. DEFENDANTS

 

 

 

 

 

 

Name of first Defendant: C.. SUCHE 141 . The first Defendant is employed as:
Cok Clo at
(Position and Title) (Institution)
Name of second Defendant: B. @Winneg, | . The second Defendant is employed as:
| O at HDSP
(Position and Title) (Institution)
Name of third Defendant: _#4- MAPI71z. . The third Defendant is employed as:
Clo at HpoP
‘ (Position and Title) (Institution)
Name of fourth Defendant: ‘B. Rese . The fourth Defendant is employed as:
Clo at HDSP

 

‘ (Position and Title)

(Institution)

SEE Cont7nN "UATLar

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS

Have you filed any other lawsuits while you were a prisoner?

If yes, how many lawsuits have you filed?

a. First prior lawsuit:
I. Parties: SNUtH.

* Court and case number:

Vv.

CL] No

x Yes

. Describe the previous lawsuits:

BLAWAS

 

Result: (Was the case dismissed? Was it appealed? Is it still pending?)

8 Deeage Veale]

b. Second prior lawsuit:

1. Parties: SA1/¢Y-

2. Court and case number:

 

Vv.

SQ tierce

 

3. Result: (Was the case dismissed? Was it appealed? Is it still pending?) VA tLe exe

RYUNG iN

c. Third prior lawsuit:
1. Parties: $347/7H

2. Court and case number:

DeTs Fawse

V. DhePuEn?? SURFS DEPT
2° 1S-CV-AS9F JAM KIA P.

3. Result: (Was the case dismissed? Was it appealed? Is it still pending?) F@AWe

 

2

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.
Case 2:18-cv-02942-KJM-AC Document 22 Filed 04/23/20 Page 3 of 18
Continuanon B. DEfEncANTs

5. MotG4A Gige- Derury pistice ATTOENEY OFFICE o |
SACPAMENTO “DesTeicy ATI ENE - oF

os ZALPH DIAZ ~ SeceeTmey OF CDCE ~CDCE HeApQuEeee

7 Anaya - Cle AT HOSP

Z. SGT CoLpy- SGT AT HOSP(cuKFETL/) -
q, B HIANSON - Clo@ Mule Chee eraqre€ ?E15e~N ™cse
JO. Coon - Clo AT MCSF

J |. M,&. SfenRmayy- wA4ePa HOSP.

_ -s7
i2. nucey - Clo Ar mM

1. monce - Co Ar mek
14. Cor. Fecmvee- S67 Ar MCP
*

a

Case 2:18-cv-02942-KJM-AC Document 22 Filed 04/23/20 Page 4 of 18

D. CAUSE OF ACTION

CLAIM I
i. State the constitutional or other federal civil right that was violated: FOURTEE AcrH{

AME NDM ear”

2. Claim I. Identify the issue involved. Check only one. State additional issues in separate claims.
_] Basic necessities CL] Mail CF Access to the court (] Medical care
J Disciplinary proceedings C] Property ] Exercise of religion W Retaliation
@ Excessive force by an officer (J Threat to safety [J Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim I. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

 

(see Cont: pereciS)

4, Inj jury. State how you were injured by the actions or inactions of the Defendant(s).

 

OF PISp

 

5. Administrative Remedies: .
a. Arethere any administrative remedies (grievance procedures or administrative appeals) avajlable at your

institution? Yes LINo
b. Did you submit a request for administrative relief on Claim I? Sd Yes LC No
c. Did you appeal your request for relief on Claim I to the highest level? Kves L] No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you

did not.

 

 
10

11

12

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

TRANSPO TED TO AAT FEOM WUDSP? Aniop 46M IN 2att Foe WIS LAST THO

PZOPOSMION 26 HEARINGS. ON AUGUST 444,210 4 HOSP CoReeCTONAL
oreweds (Cid) C. SUCH KA, E. ZINDER AND UH. MARTINEZ BUR CUNDEO

PLAINTIFF IN “He DAYReOoM ACTER DE TFENTA NG: C. GUcHhoet ACLESZEO

_ — _ +?
THe CoMeuTee Wi THE OFTICEZS orice WILE PLAWaIEE WAG STAND ING
AT THE WINDOW PECUGING “WE AuégucT 2090G% fECREATION CoteoulLe

WIIENESEING C.CUCHESKt Grewia &.@ZINDEZ THAT PLAINTIFY HAD

A&A VACTIVE VRECALMON” W-thE STEATEGIL OFFENDER MANAGEMENT Stora
(QZOMS) Fae. ATTEMPT DE TO THROW A GACZAMESTIS COUATY BEC SER rer
OVEG THE TRE SECOND Flook TER. DEFENDANT C. SUtCiHet Ke LEANED
HS RIGHT StOULS Ee. AGaAirler 70 WALL AND CROSSGEN HIS RIGHT ANE NER
Lie LEST ANKLG. Me Tee OF HIS IGHT FecT Pointe pcr THE Fioct AND
rien ce Pidenee, wimtouT PROVOCATION “ Domt You € ve THterrcet
mel” Planer. GewiipeZeo STRIE War He NEVE TR Zeaneeo

C. Succes AND IF te HAO THREATENEO.P LAINE WoulD Have Beers
PERMITE TO ATTEND UNikoom., “DEFENDANT E TINDER. WAS STAND IN Ont
PLAINTIFES RIGHT AND HAO AN MK-EXPANDAGLE Merxt. Baton (Nn HIS
ZiGHT EHAND TAiClO4EO tal & FIGT , 4 GATON UNEXTANDEO AND uUSEO
LIVE A WEIGHT IN Hid FIET. °C. SuCHe64) ThHeel TLD PLAISDTF to Face

HE Winsome AND Pl His HANS BEHIND HD BACK. VP LAIR THEN PEepuceo
af

HK MEDICAL CHRONO. Srewid TAC re COOSLD Not Gacy CUP¥Y errs 1S

BACK AND CG DOCTWRS OFOERE Must BE WAIST CHAINED. GuppEALlM,

E.Binwe. AYeiico out " Ger Dewn yn WHILE SIMULTANEOUSLY SWINGil &

LS Ziaey ein FIST ENCLSSEO A@oUND AN MK -BATON STEMS PLAST
Oe THE LEVY Give OF PLAISTIEES FACE CAUGIIG A LOUD CRAIG SOLO

AND elec PLAIN E CkCaN&2O2 | SupewReEN S AND OFF OF MNS TEET
Wwtege He LANDS GErweerl ~we Kews OF WoOUEN BEnwnes. Cr

Bucdotadi. & BINDER Ano U. Meeninez. THEN BEG “BERTING PiAtcthiEr

 
10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

26

27

28

CIS) MOC EREO BIND PSCeD Pumanrte witer HACGENEO TO FHM, AND

 

 

 

 

ALL OVER UG BaDV WITH KiCKS) ELBOWS . FIGT] Anw SidArS Witter

0. SuUcHeESKl SNAP PEO CUT HIS MK BATEN And Srauad PiOrenFr

ON “The BACK OF PF LAINTIFE S HEAD . WICH 1G CONGIPELED DEADLY
E@2CE SPLeIAG OPES PLATTS Haan inl TWe PUCES CALE Peaeuse
SEVELE BLEEDING. ONG. OFFICERS PESPONDED No THE SCEME
APTEQ. Tre GonsrRo. Bests ORC Edeacem ux, Beoy A4Aeam.

the MAGTINE. YErr ORDEAAS PLETE Te GIVE HIM ine ZIGHT MANO
Be DART IT COulLO BE PLACE irk HO@rtOCUTES WITH LHS ALPGROY CURED

Lerr Wweist. CLAIRE Atrem@reo te EXPLAAL TO Vi- MA@nwE2 THer Dueé

tes THE NUMZE. OF STARK ON TOP OF MIM. ENG RIGHT HAND WAS TRAEPEO
UNTER Hi Bay THe Weller OF The. STR ons VO? of HIM PZevEAMIAG
COMP Useslé WIth ME OKDEC . But PLAIRN EF CouLD ns OPcn HS MOUTH
TO SPAY. Wirkour Tail GEtcuse HIS LEFT TAW HO BEE Btevas BI
Cine S StRive ne PeontS TA wir He Mi BatoA- LES Swiceiss
WERE THEN PLACEO UPD PLUIANEFS ARLES AS VaRRICUS Clos Beced
NEtues ouT " Sor REsioING, awe Zena ACMoGH Plate of whe Ne
CASING. -E. ROSE THe) PUSHES Gon oF Pikes estes NED
ANWV.LES FewaeDS “rowsk€O He BAI cE PUES THEO WINE LhuéttnAG
PLAINTIPE WAS THEA WIE PIACEO ON A BACK Zoe BY MEDICAL GHEE
ANO Lhe WEhO WRAPPER Inl MGOCAL BANOAGS AND GUAUZE Te HEL?
COVROLL thee Biawinias OF th HEAD. AND PLACE IACTO Pee AME OIdSCS ALO

Wdivend we tHe HDA? Herre. TTINVESUGOeVE SECMGE UNIT

(ele MENS Wipe! AUOlo REGeRuG PUA Fe Fort THE SCEME oF We
BerBRL 4 OnsTS THE AWABULESCE PANO AT THE WOESP ITAL PiLAInOeeE
Laue CRIGAZY Been WILLEO BU ONO oFces IN A Tom Ww iTH
evcd. (60) CHHEL TAGONEES WITKECOWS THE ATTACK LINDEZSTOD

Ter He Could TE Vitis AND NeEODY WOULO MEL? HIM ANGWEREO

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Tou “nher we Fo Most Vw FELL IN The DeerRoo An@ ENT THe BAG

OF UNS HAO On THE weoden) ZencH.” LT The INE DR) MiRANOA
WOLD PLAINTIVE SHer He WES Gute THAT PLlarnmrre AW Wit Bester

ANO MAD He Wes ofDeuAde PLR TS BE TRANG SETES TO A
QWILIAmS HOSPITAL, Aer Lever TWENTY CUuStEDy GNP wake PReczrc
BNO ESBRAG RT PLANE . ANNO PLaInm FF ick FEAL a INS LIFE
ZSEUSEO MECCA ATHERTON BeleuGe HE WAS AFRAID Thar He
WOULO Ge KALLEEO AND UNDERGO “eT IF Be ACLEPTEO MEDICAL
TREATMENT = PADERRWOLK 10CRIMINATING &. SUCHESK) , E. Bi nose AnO

LL. UAIATINEZ Wiel GE GENERRTEO ANID WOULD PAIK “mite DEFENDANTS

PLAIMTICE KNEW LA 4S MIND THE ths ONL RitSomA@Ue CHuCSe OF AtCnOWN

ZIT Tier TIME ANNO IN THE HEAT OF TIKSE MOMENTS WHE TO M11 BATE

QWEE IANDLUE MGT IN HIS IAEIVEIES To CALM DOW THE Reel FilicO
Un ERO-FACED MENKOS Witte man. PLAIN EF WKS PLACEO Incr
ux A MULES
PEACE OF FICE.

The SOMINIGTEenVE SEatecenoA UATT BSG) AMD 6c

Ueranion Zeroet (BNE) Fea ATTEMPTEO MuLOEL oF A

Ons SEAEMBGEZ OA, 2ade . Fim WAS Tekh REGO FRE HDS?

AND “TID CALIF OR AIA MEDICAL PACILIM(LME VAC Wize He WAS

OWlAGenestO BH CEMCMHOREAIST KE HAG Peer TRAU MANIC SES DiSo ROSE.

(PISO D AND PRECRICEO FENLHD TRE IC MEACRTIort Ported He BE GAS
MMe NIGHT NALS PZeur TRE I ACIDEASTO. Wer TALS AND LARGE
Tort nS ASN PTS WHeo ii nts PRBENE
cory a+He EW

Cal Cx GONEAY DAIVAIAS
Qe Mae Witte CLUGTODY GFT s &ND 7 LACED 1
CoP?) LEVEL OF MENTAL HEAOM CALE ? Lane

LAAGUIbHtEO In AD/Ssee@ eT DMe-VACAULLE FoR SSVENTESN MonTHS

Out- PANEASYT

Ow NeveMGese. Tecemeee. CO}  DeragTl He BVA “ls POEUTICATED

bet A TWO Houde. Heatele AND Diener Wis Feuno Nor 6urer7"

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Case,2:18- "6 94 2:

 

Gee ena ecenerr)

KOLANTIFF Cuts C0. SuctosKt. E. Binved . HW. MACUNEZ AND 6. ROS
te SMe INDWN OU. AND CFIC AL CAPACITIER Fe wlocrAriOaA OF MS
Sr AMENDMENT BiGir “Co We Fees Felon CRue: ANNO UNUSUAL
PUAIGHMEATS ANO Excesowses Foca. Furttteemcte . PLaants
ASSERTS THE DEFENDANT 6. Roses ACNONS Wee SADISTIC
AWD MAaLiCioUS AND ExteewE.

On “Tonuacy (Sy QZOAB PV\AISOPE WAG Teer CORE CEED Ream
CME-NIACANILLE TO MULE CREAL STs PRISON Witeze Clos wih wees
AT WDGP MNew Of BuT NOT INWUWWEO IN THe «1HtO0S? InhuioeT OF
Wikhe PLAIANTIEE WAS FOUND NOT GultTY OF Hho Bae. TeANGECPEO
TO Kee. THe Vutec a AA e PLOINOFE UPd AREAL. Clos
MONGE, “TILLERV, COL BY AND CSHEGS APIEACED fer THS CAGS WHEE
PLAINES WAS BeAe Hao IN BecewwlG Avo Reéumse verAtrmenT
AMD REPEATS Shoe -TRETIC. Ci} OFOEZIAG PLONE To Tue
A2euw0 AND CURE UP” PLaInN Pr DeeDUta ths MEDILaL. OCOEQ
‘der He Cant Nor Bad Curr. C/o monce Srerco Tar He DONT

CARE Adour the MEDICAL NERS. PieemrF EVO Lane THT Me
UM. OST PEUSIAG Te CLI U0 aur feLO Mer Cur LP BarhnO
Hk. Gate. Gecmuce et THS Mad int WS TeinTs DU Te Conresen on)
OF Cole. Crim YEVEL-) - Clos monGE, TILis2zy ANO Caray
THE CDENEO THE CAGE Doe ARTEL PLoeNPF LAIO He WRLIUNG
CANE Re ON “THE Feet, SETHE Cee 9 ANO Sar OA SHE Fier
AND ViIODLeATLY VANKED PLATA PE Our oes HeounnNé CAGE.

Clo Tnixtt AAD MONS Feiis0 Clestnt On 1S SromAene
PANO VLOACEO Lele GVATLIES. OnSVO HS ALES. PLN Fe woede
DOG. PEESCEIZEO Si- LATEGAL LOST BRACE “THAT CoVEP MIS
bANODS ANO ENcrained UPWAROS ActtmatsT Tr “ore C Keot oF EXCH

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case g.18- Cv 02942 KIMEAG 08 Imei a Filed 04 B he BAS Beas ac(ecy

TOPCEAEM AND EL@ow. Clo THLLERY Ge LAID ON tre? OF PLUIRTFE

WHE LGA CF PLAINS BODY AND WITH HHS Boots PUSHED
Gace WAROS OS STHE Peseie CESrKIAtrs Tow) PLAarintrs Fesr
CEURIAD 44 VEZE, CAIN “TER AWK c& SKI WHS Peete
Te Ge TeUANG tte PLACE HAnocuR: ACU THe 1- L4reZzeAL
Wher BeAces WGA Beale HUNOCUETS » CarGsor FIT APeuAo
THe @i-Larean weer Bm. AS Clo Com BEET PLaOee
with Clos Moncs AND TILLERY-  PLAIMIYT Whe WhiTTS Ack Bue
Row. w@oemrle & PEAS OFFICE. WH FALSELY ClaArmeo TIT
PLAINES WKS IAGITE. SE ME Hel OIG CASS BANGING HIS HEAD
Or TH CAGES Rae IANTURRAG HIMSELF AND IN Over TO
Peeve Tuentec inaueu te HINGSLE AND Ewerteccd CELL (CAGE
ESCTReRACIONS WAS NECESSARY roe wEeer@Pon VllorMN Fr AND EGtcea
TC LAINUPE te sore pcre HeAUI C2iSes Wen THe ACCOUNT
UGEO Te TUSTIFY GerniG Plan AS BuivesteD Vy “teks FAC
Ther PlactriPF 5\F BeacdkG Cat. Emi@xciheo ro Ce Ex ta RteGe TO
aK cA Hetient C266 BED 4 1S VRECLUDED FeaeM Any eve
Be iw¥s MUTHED ALIA HINT PUCSU4AST TR CXLIFOGrd A Cone or
Reatrenans OcR> Tre AS Sécnons GGd+heuGZ) wre
Uses te wero''Sun! icteric MAND. ez Zon -s EY)
ATE, THE Bes PLA PF Wis NOT TA¥SEN TA THE C215ES sO
No@. INTEQNIEWEO FR GUICIDAL] He MICIDAL OBALONS WAhOH WOULD
Be NECERAQIU CmRUIFED IF NT UNICUE.
I DSRENORS MONGES se AND Cola Ave sue 1A
EID. INDWOUKL AND OFFICIAL CRCACTIES Re ViOKTIONS OF
Clinenees BMH Ano S4m AmenomMecr BGS Place
Actos Tir “THe Baerlo was CA0IsTIC AND lun tefecmiyt
Col UBS THE Fetr TUAT PLAontTIPF WKS A MENTAL HeAtTH VATE tT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

 

AY He UWletest LEVEL OF MENTAL HEALTH CAZES Fad Ant IACHeLSeATED
Pesconec. Zi 2A@eeer PRIERRZ=SINTED ARETE. Te Bae
“HE CHOULO HAVE EXMECTEO IT ARTEL ALL Hes Gear AWht WiTH”
SURRREUIT T “He Beanie Clo Deeencantr Cer WHS PRONOTEO
TR SACGERT AND RaeNe Bacv. re Hil “DEGEEI WHEeS re
Tamseoeo Agar THE Geenle Te one. HOSP SFT.
On er ABOUT WULN 42, Zen PLIRTFE WES CHARGEO
WITH ViCLAeTION OF Pensa Came Sectiaevy ASGOL.S Bai THe lasted
COUNTY Derer Aat rRNRIS OFFICE AND “TRIG RECREO FRAN MCS?
TO #027 AND ARZMGNEEe. Siro CHKO6ED AZGIAG OLA OF THe
AuiGucr AA, 2OAbs PETHEMPTED MUROER CHARGE AT HOS? GF WHICH
PLA Pr WHS Aomup caren | Wor GuieTy' OF SME 4evEN Movs
PRIOZ ON DECENnGER OC, 2QL7 AS ABVEMERMONED UPD AREINAL
A& HOSP. LiGuTEnantr Ch. Face re. ACUREBO An ADMIN —
27CArWE GEECEGRTIaN Uror PLACEMENT Reon ce esr THEZSIN
HAT PLAIN PE wie A THeear re Tre SARETU Ano ceétueiry OF HOSP
Because HE wee ar HOSP / our—Te~ Cauetr Tad RTEMOCTING TO
MURR A BeACS OFFICER. UPON PetQAG ‘nie Asorica, Peinener
Chars ToerenDfas C. FROCZELL tre ne HAO CELL AO
Sitreo ro C. Patt Pen THAT HE wis Not Ave HOLE Fee ANY
STEM PTE WURDE OF A Pinte Or te2- Bur veel mene
OF AX NON-COSFINED PERSo-t BY A COMANED Ine?” ANDTHTI
He mx AS CLE GerrION 22, 3226 G4) Peomers
MiENTionade te CHARGE (A PRY OTHER. DOCUMENE FELATEm TO
PLAIATI CE of Fes. €. Patter. tess sconteo " Look. Yeu
Pur Hanis ON OME oF mu CrMcees , You 6S Wier Yeu Ger

J“

ARNO SMitb cD Dest Live Soul” Pun FF BOLIC THAT

Wiles oruec. C/o SAW pa Lote Lie / ADISES Placa

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

x
* Ligunewaxt C. PreVREL IS Sue IN WS INDIVIDUAL ANDO

Ro HDS? FREON MCSP Fee Couer AVPEACANLES TOA THE PCS

 

 

 

WIEST EO

SEM Auetrle THAT PUP Ata Otero MURDER A

Starr memGee/ sacs OF} CEC. ar HOSP TA HE WoULN BE
PGUSED BU CUGTCOY “srr AWO Nor LIKSEO AUTEMMCHULY
Viti PRomerem C. KatviRets Reroer "Sw 5 Dower

“f

Lie Nlou.: «.

OFFICIAL CADAUNES FER VicLAmeA or HIS AA AmMENDMBT
COOSTITUNOMEKL Bors.

TIN WTULY Zes% PLAINEE WHE TRANS PERREO BAEK TO

MCLOP FRoM HOSP IN BETWEE 4 Goer Testes Becruse HS WE
An E.O.P. MENTAL EAU INMATE. UPon ZETA AND WHILE

WALKING BAe Feam BRoacter aris Kray Dining HL
PLAIAN PE WKS BEUTRLLY ReITCICeD BM INMATE RANDY TACKS
AS A FAVOR TO CuUSsTeDY <STREF AND Pewmeoec Wint 4 rota
VRASSCTEZ. FROM MGT? A Pesan CLIOSEA TOU 1S ROY.
P LATATICFE WIE G89 A> RVZ FR FIGIAG And SueseStady
FUND Not GUL" Because True JatksoV BreAeeeo TY
CUSETIOU = A@our Wier Hep Ceme tro Plorm tr.

Stn AuGuUGr 204% PLAT re WAG TRANG Beco CALE

AS OLS CuaQGS, THE D DIA. Dow Hous The AODED Ans
PODYTONAL COUNT “TWO KOR. EESIE7NG AA PEACE OFFICER. UYen)
BEING TROERECRED GA Mise Fea 11DS9, NMS

EOWA VALaaA AITAEYEO PlAIrinee iN tHe DAYRoom FRom
Bewnvd frp vale CLA WAS Serre Ar ASTRACE WITH
INMéatEe KELVIN GREEN AND STeUCK PLANET ON Tic LEFT SIDE
OK Uns FACE ANO Ort HHS BAC WITH TWO LARGE ‘2OCK BuiLDERS
NED UO IN & LaUNO RY SAG. CoReecnomee ster. Clo Conk

 
10

11

12

13

14 |

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

_ Canmroutnon Cruse OF KOTON ace SG oF AD
Casé 2-18-CV-02942-KIM-AC Document 22 Filed 04/23/20" Page 12 of 18
<7 Ot r -

STINSON ANd htes Gneee Clos SAT ANO wotrtitoo THe Aritéle.
PLAINTITA WS DAZEO AND SAS LIGHS POPPING ork ANDO OFF
TAC THe AT] AROUNO HM Ave FRA Aw FRAN THE ASEATLART
YEuING our “Ger sack! cer Bae! wots ABS You
TRING” WHILE FEBHINIAG HIG SeNEcE AWD SELLING LOUO
Se THE SORA COULD See sober SeNMATe GOWIA VALENCIA
WEE USING 6eTH Halts tro GWING & LAUNDE+/ BAG
LOISTRIAING “TWho FrUGS @nuLbees AT Planar Fe. PAW TIF
Loo Keo Ar THE STAPF Wile Gime Ser werrdtHinde. THE
PETAR, CceuRAIANG. PLéonne THEN AerTe10TED T? Disaem
homens VALesuA ANO APTEOSuteeerUUn DOING SOs S710
BREF “Tess linrecswe VED. :
PLAINTE GUESS DEFERNOANS <n AlSon) . Coot, S6T SHIRLY

I TE SesOwwipuae AW OFFICIAL CAC ACITOES FO fe
PULIZE Te Pesce IN ViDLATOaN OF HIG SH Aang A4H

AMEevoMer 21 GaKS

IN. AUGUST ZeoAS) PLATA PR WKS AT CUTDee
Peeecenons WHE THE Nett THe PLANT ANEW HE WIS
LAYING OW THe DIR TRAC BLECOING OUT OF HIS FREE, NOSE
MouTi avo LEPr EA AL SNe wots Hi) UP. PLanthir HMO

PED UNELIECTEDIC Krol ken UNCONSIOUS TS TWO AcSULAriS
ON Gewie ok clo COLE AwO SACGa3r FELTNVER. Pini

OF TOOTH WHE Klnoveo THRaUGCH HhS tre? LIP AND FPAINNFE |

WHS ner VReVICEO Ant MEMICAL CARS ANDO SELF Fevo@TSO

TO NEO ICL WHeRe PHUSICI AN DE. SUSISON ANASNTECIZED
PLaIecnPr POD PUT FeUe SUTURES IA PLANT FES U00EZ_LUP

TO Cipse ste Hoe FER Aor We WEES Plo FY S$
VISION Was RBLUeeY AnD 406 EVES Fe LIYE THY Wee

 
10

ll

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

Case TP er WE CUE Filed 04/23/20 , Paget Aor 49 nE 19

 

 

ContduAmen Dist, eX ACTION 251%-eN-2942 Kn Ac CO)

 

moving \oac. Gana oer rapidly and believes that he sufPeced
A ConteePiors -
EA Detenohent. SGr. FELTNER. Sar. Cora ACE SuEO
IN THe iwhDINDUAL AMD OFC at CAVACTIES FOR VioLtTION
OF MS Sry AmenowesT Biaoas7s.
“Tn Obreee2. POLAK PLAIRnntre WHE TRARGSERECO
Tom MLS? Te HOE? YOR Caner PRECEEOAGE On AREER
CH MINA CHA06SS ANNO Bales GAZ TOTTHS WIMATE OP UTE
BY WARDEN MARION GREARMAS WHO Plant Fr EQCeEED THT
PLALIAG HM ON HOSP FREUTU" 2" wees MHS Clo'S wtses
WEE eg. DEFENDAME C. GucHee . IW -MARDAEL, § ©. 432i,
ANNO E. 2056 weg Aber WHE Nov A Get (De. HOWEVEZ.
WARDE Ss SPEREMAS Ee PLD TO Pibxrnt NAM ove2 Zoo
VIDED vo TH AuOle COWES WEZE Noi ineriiuue AT HOSP
DUE TO THe 1-G.* Mors Srecrar Pevew Awd \F AU
HAG HAPPENED “TO V7 LANES + re WIDULO PeveW THs &uUdI0
AWo He VipEo AW Ther IoC SAUD ANY CF Me Guseo TOE
Mc te TAVE A WIDE Beet Aan THEM AWD IF THE DIO
ARHTDbNG SD LAY PROM orl He G@ouno ANO POT MY HAN
Bernie MY SAK ON ae ABouT DHT same MOTH Clo
ANAYA PrUtntoReo AN Bue AGhNGT me IN ADIGee Sree
THer I FAILED To STAND UP AS 11S MANWDATRORILY REQUIRED
THRoUGHeUT “THE COCK. RT A050 pm PLAINS VEVEZ AO
ANN INCIOer OF SHE SOE ‘HOWEVEL an0 BetAuse OF TE
ViDGe COMeEeAS, Licunenner B. Hue Beer Feueweo He NIDES
AND SAw bar Clo “1. ANAYA tA0 CoMf Lael rag Le THe
VioLtmian Goirto Irée DETAIL CLAIMING THAT HE StoPPED bx Ths
CELL Den@ . FLASHING MIS TLAGHUGHY AND CounGeLLbo Me Abdur

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

“THE IMPORTANCE OF SANDAG Count, F-CO SG4rioA AAS AL Peoria
ANY VEACE OFFICE PUTAS A Keto léLs! Trin. BEPRBAT GINANG
PLA PF A Sréeis Cesare LIBEEN J Anes
Shy DECEMGEZ 204%. DLAI WHS ACen Aer DSP SH INMATS
Warsen od BELLE oF SET COLBY WHOWAS NOLS A SARGE Er Aer

HOSP. PLACA WEE IGELED Ans GNE. Fed. CATTERY ON Anh INMOE
HOWEVEZ AND UPON ACTUDICmerk OF THE EVE. THe vinese wis FeNleweo

LUVON PLAINES ZaeUcsT AND IT Wie SE Ter Some WATSON SIRLYSO
PLAIN? BA TRL AS PLP AMOS UPN SeenNG WHICH LIME
PF LADNTIPE Sto WAN Fed. UE Icamtion] ACO ZOACHE Planer RETHS ATTtcle
SGT .CELSY OPTEZEO PLAT FY to 35 VLACEO Sat? rare ADIGE AND
NOT WATSOAS HUT PEWALCEO Wasod WITH ATSB tno @ ve

KK DEK eNdsS SET. Cole Anco “1. ANKVA REE BS SUD (A THEE
TENN DUAL AWO 2EPICIACKPACITICES FOR VIOLATIONS at hho SH ANO
SATA AMENOMENT RiériS.-
EACHMIME PLA FR WENT TO Acauer Aen Vs whe Toko To
SIT INGIDe OF A NAN AND INGE oF A BUT IA CAGS FRou1 $40 am -S/ 20
Pim. dod deptved fed .watenind his pain aod pesychiaric medi cei KonS
At babalot AA oR anes. U: cequeshag—eed aad wotec Gad
medicaken .Plaich wactld "Plead Guity ” PlaiahPt))et a Wert
Mandale. notifyiog The Couct and Waedea ME Spenentindl Ain DEAN
ALL FELLER  Sen0 CAME WHE Diauisao OL Oe Aboot MARCHIO, 2249
AK VLUONTI SUES WAgess ME. SreARmin int mS ieOwinuAL
AND OFFICie CAPREEES FOL VIOLANEN OF INS Sn) ann 44TH Anne over
PIGHE Rd UNG DENRA ON OF Feo AMO WATEL TO Cokhie A GUILTY
Pie. Each apccaCesce. Pookie WIG LEPTIN LEG Ano BLACE BX
MECIAasta KeSrearts TOM 4.30 Gm - Siz pin. 4+

on

&) Aer s MING CORRECN ONE SIRTF WEEE HAMNG PLAICE ATiCyp
OTHE. INMATES TS ING = yLVvES PTE

AND Beckie OF THe CDCR 1OSp PENS He Rece WED pores eI”

PLAICE WI? I PoSSEBoA O

ACE HoACinlG ALLEGTHS Tas
ZN OF Ste cy., 1 tS Pees Ble HAY HOPED PLAINT) Fe wo ut

 

 

Siaegeo THES AS) —po WELP THEA Cate ACanSsT PLANE BE
VLANGTIPES CELL WHS NG VEL. PARE CHEO DUAAG WETIES AoE a
Case 2:18-cv-02942-KJM-AC Document 22 Filed 04/23/20 Page 15 of 18

. CLAIM II
“1. State the constitutional or other federal civil right that was violated: FOugTEENTH AMEADMENT—
US. COMEXIT_TION):

2. Claim II. Identify the issue involved. Check only one. State additional issues in separate claims.
_] Basic necessities LJ Mail LJ Access to the court L] Medical care
LJ Disciplinary proceedings LJ Property LJ Exercise of religion LJ Retaliation
LJ Excessive force by an officer [1] Threat to safety () Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim I]. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

Leo

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s),

 

 

 

 

5. Administrative Remedies.
a. Arethere any administrative remedies (grievance procedures or administrative appeals) avaiJable at your

institution? Yes LI] No
b. Did you submit a request for administrative relief on Claim IJ? es LJ No
c. Did you appeal your request for relief on Claim II to the highest level? Yes LI No
d. Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 
Case 2:18-cv-02942-KJM-AC Document 22 Filed 04/23/20 Page 16 of 18

° CLAIM WI

1. State the constitutional or other federal civil right that was violated: LEA York Ce
STH AMEenD -

2. Claim III. Identify the issue involved. Check only one. State additional issues in separate claims.
L] Basic necessities CL] Mail L] Access to the court L] Medical care
1] Disciplinary proceedings CL] Property _] Exercise of religion LC] Retaliation
Mi Excessive force by an officer [J] Threat to safety [J Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim II. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

 

AND 6471neErS A S5E0 AND MOVED APPR aomsAtin i) \oMaAns Witnesses FFOM A Koie,

” », —- 7 Ag ps coe yrral
ye U/ 5. A VES W © APIO STAND ALAM LEE TOS YYSYVEN “Tense Feo $6657,—

   

ADIwIDUAL "AND OPF IAAL CATAOTIES
4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

5. Administrative Remedies.
a. Arethere any administrative remedies (grievance procedures or administrative appeals) avaj

  

institution?
b. Did you submit a request for administrative relief on Claim III?

c. Did you appeal your request for relief on Claim III to the highest level?

d. If you did not submit or appeal a request for administrative relief at any level, briefly’explain why you
did not.

 

 

If you assert more than three Claims, answer the questions listed above for each additional Claim on a separate page.
Case 2:18-cv-02942-KJM-AC Document 22 Filed 04/23/20 Page 17 of 18

E. REQUEST FOR RELIEF

   

 

State the relief you are seeking: Ome HUND EGS J

 

Amd CRUEL Py SpChy ree on Plat EE

SHG i ne te :
= 71 ctn.op AchntsT G9 MONGE, WIUEEY ANCE Lei
— # 1Q0 000,00 ACHAT ST. Cargy, WARPEN SPEAC OMA AMD Y/- AY A

— 995) 000.05 AGHatST SSCKEMRY RALPH DIAZ
I declare under penalty of perjury that the foregoing is true and correct.

Executed on Af- AZ ‘2.0

DATE SIGNATURE OF PLAINTIFF

 

 

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

 

 

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space you may attach
more pages, but you are strongly encouraged to limit your complaint to twenty-five pages. If you attach
additional pages, be sure to identify which section of the complaint is being continued and number all pages.
Remember, there is no need to attach exhibits to your complaint.
14

12

23

24

25

26

27

28

 

Case 2:18-cv-02942-KJM-AC Document 22 Filed 04/23/20 Page 18 of 18
CE mich GIS) 0 atetiog ©
JN 7

 

of th 2 Purlics, toe cesst f)

 

 

Fowr G

 

FAG PP LAINE OieurD Net Be Raa) PED

“TO Pest Seu Aity

 

 

 

Meouatly a (hy © tains totedm 4 nywochye relic’ 36 ask)

“fe = Securit, Kule ae Fed FEF. Civ. Be. However the Plant’

5

 

$f
aaa distor te tess na tngauiel le tiga Praga posting Secuct,

 

 

/
Zilictt v Kiesewetler 9 F 2447 woe Cre 1990) Ceteting the tho

 

“equi c analy 14. of the sacly Seekiig the

 

 

 

 

 

| Conkerence..  , Michas| L- Smith eee TVeclne under

penalty of Pee yur and Uipeo iahomatien " doctsmeatcon

 

 

evidtace anc belief thed the foregoing | is +e aoc! Cocect:

 

 

 

 

 

 

 

AZ
